       Case 1:19-cv-00885-ADA Document 203 Filed 05/16/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION


FRESHUB, INC. and FRESHUB, LTD.,

                   Plaintiffs,
                                                Case No. 1:19-CV-00885-ADA
      v.

AMAZON.COM, INC., a Delaware Corporation,
AMAZON.COM SERVICES LLC, a Delaware
Limited Liability Company, PRIME NOW, LLC, a
Delaware Limited Liability Company, and WHOLE
FOODS MARKET SERVICES, INC., a Texas
Corporation,

                   Defendants.



           DEFENDANTS’ NOTICE OF NON-OPPOSITION REGARDING
           FRESHUB’S MOTION FOR INTRA-DISTRICT RETRANSFER
               OF VENUE TO THE WACO DIVISION (DKT. 194)
         Case 1:19-cv-00885-ADA Document 203 Filed 05/16/21 Page 2 of 4




       Defendants respectfully provide notice to the Court that they do not oppose the relief

requested by the Motion for Intra-District Retransfer of Venue to the Waco Division filed by

plaintiffs Freshub, Inc. and Freshub, Ltd. (“Freshub”). (Dkt. 194.)

       Defendants’ non-opposition to re-transfer to the Waco Division is based solely on the fact

that the Austin courthouse is not likely to be available for a jury trial on the trial date set forth in

the Court’s scheduling order. Defendants’ non-opposition to re-transfer to the Waco Division is

for purposes of this case only, and should not be construed as consent to venue in the Waco

Division in any other current or future matter, or as a waiver of any arguments regarding venue

under 28 U.S.C. § 1404.

       Defendants dispute that venue is proper or appropriate in the Waco Division, as fully

described in their motion for intra-district transfer to the Austin Division. (See Dkt. 20; see also

Dkt. 29 (Order Granting Defendants’ Motion for Intra-District Transfer).) In granting intra-district

transfer to the Austin Division, the Court specifically noted:

       (1) “Whole Foods is headquartered in Austin.”

       (2) “Whole Foods does not operate any stores in the Waco Division.”

       (3) “Whole Foods has its headquarters and relevant employees in Austin[.]”

(Dkt. 29 at 1.) The Court thus found that conducting trial in Waco would be inconvenient for

Whole Foods. (See id. at 2-3 (distance of “even 80 or 90 miles is inconvenient”).)

       The Court can, and should, avoid this inconvenience by granting Defendants’ motion for

summary judgment of no direct infringement as to Whole Foods. (Dkt. 103.) As described in that

motion, Freshub does not identify any accused Whole Foods product, service, or technology as

allegedly infringing, and its expert on infringement, Dr. Medvidovic, does not map each limitation

of any asserted claim to Whole Foods. (Id. at 15-16); SIMO Holdings Inc. v. Hong Kong




                                                   1
         Case 1:19-cv-00885-ADA Document 203 Filed 05/16/21 Page 3 of 4




uCloudlink Network Tech. Ltd., 983 F.3d 1367, 1380 (Fed. Cir. 2021) (to prove infringement, “the

patentee must show that the accused device contains each and every limitation of the asserted

claims.”) (emphasis in original). Nor does Freshub have a separate claim for damages against

Whole Foods. (See Dkt. 103 at 16.) Given that Freshub cannot prove infringement by Whole

Foods at trial or separately recover from it, and the substantial inconvenience to Whole Foods and

its COO Jason Buechel of participating in trial in Waco, the Court should grant Defendants’ motion

for summary judgment as to Whole Foods.



 Dated: May 15, 2021                                Respectfully submitted,


 Of Counsel:                                        /s/ J. David Hadden
                                                    J. David Hadden, CSB No. 176148
 Barry K. Shelton (TX Bar #24055029)                dhadden@fenwick.com
 bshelton@sheltoncoburn.com                         Saina S. Shamilov, CSB No. 215636
 SHELTON COBURN LLP                                 sshamilov@fenwick.com
 311 RR 620 S, Suite 205                            Todd R. Gregorian (Admitted Pro Hac Vice)
 Austin, TX 78734                                   tgregorian@fenwick.com
 Tel: (512) 263-2165                                Ravi R. Ranganath, CSB No. 272981
 Fax: (512) 263-2166                                rranganath@fenwick.com
                                                    Vigen Salmastlian, CSB No. 276846
Deron R. Dacus (TX Bar #00790553)                   vsalmastlian@fenwick.com
ddacus@dacusfirm.com                                Allen Wang, CSB No. 278953
THE DACUS FIRM, P.C.                                allen.wang@fenwick.com
821 ESE Loop 323, Suite 430                         Eric B. Young, CSB No. 318754
Tyler, TX 75701                                     eyoung@fenwick.com
Tel: (903) 705-1117                                 FENWICK & WEST LLP
Fax: (903) 581-2543                                 801 California Street
                                                    Mountain View, CA 94041
                                                    Telephone: 650.988.8500
                                                    Facsimile: 650.938.5200

                                                    Counsel for Defendants
                                                    AMAZON.COM, INC., AMAZON.COM
                                                    SERVICES LLC, PRIME NOW, LLC, and
                                                    WHOLE FOODS MARKET SERVICES, INC.




                                                2
         Case 1:19-cv-00885-ADA Document 203 Filed 05/16/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2021, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to all

counsel of record.




                                             /s/ J. David Hadden
                                             J. David Hadden




                                                3
